DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
This is in relation to CN208229278U as mentioned in paragraph two of the Background section of the Specification.

Claim Objections
Claim 1 is objected to because of the following informalities:  
"An electromagnetically control wheel resistance adjusting device" should read --an electromagnetically controlled wheel resistance adjusting device--. 
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“first hinge” of claims 2, 3, and 4; the
“second hinge” of claim 3; and the
“third hinge” of claim 3;
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 210583475 U) in view of Wu (CN 109395308 A) and in view of Su et al (CN 207283334 U, hereinafter Su).
Regarding claim 1, Huang teaches an electromagnetically controlled wheel resistance adjusting device [abstract, line 1; 0013, lines 5-8], comprising a motor (4), a magnet related element [0013, lines 5-8- to adjust magnet matched; 0026, lines 4-10- resistance device of wheel not shown to adjust attraction magnet not shown], a circuit board (7), a socket (8: power supply joint), and an output gear (60: wheel gear); wherein
the socket is electrically connected to the circuit board [0033, lines 4-7], and an external controller is electrically connected to the circuit board through the socket to provide a power for the circuit board [0010; 0019; 0033];
the motor is electrically connected to the circuit board [0019]; the external controller is electrically connected to the motor through the socket and the circuit board to provide the power for the motor and control the motor to operate [0033];
a rotation shaft (6: pivot shaft) of the output gear (60: wheel gear); and
the external controller drives the magnetic tile to rotate through the motor [abstract- controls the motor to rotate to a corresponding angle so that attraction size motor by the transmission component drives the pivot shaft and a winding roll to rotate; 0028- transmission assembly (5) and plurality of gears (51) which links the motor to the output gear, and in turn the magnetic element], and the external controller determines a rotation angle of the magnet related element [0034- provide resistance by electromagnetic coil generally is provided with a control device, magnetic force through the operating component of the operating control device so as to adjust the electromagnetic coil, and it can adjust instruction for controlling the motor to rotate so as to adjust the resistance, and the control device is further capable of counting motion information].

    PNG
    media_image1.png
    549
    524
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    775
    441
    media_image2.png
    Greyscale

However, Huang is silent to the structure of the magnet related element [0013- adjust a magnet matched] and does not teach it as a magnetic tile. Huang also does not teach a potentiometer, or an output voltage from a potentiometer.
Wu, in the same field of endeavor, teaches a magnetic tile (Wu: 2) [Wu: abstract- wherein there is a magnet pole group (2-2) that comprises a magnetic frame (2-1) which is movably connected at one end of the base frame, and is further connected with a swinging arm (2-3) elastically through a spring, and the magnetic pole frame connected with the power gear linkage (6) by the swinging arm].

    PNG
    media_image3.png
    469
    567
    media_image3.png
    Greyscale

Su, also in the same filed of endeavor, teaches a potentiometer (Su: 8) [Su: 0012 & 0030- wherein the angle sensor is a position feedback potentiometer] and an output voltage from a potentiometer [Su: 0030- wherein the rotation of the steering output shaft drives the angle sensor (8), which will output a voltage signal to the control circuit board (9), and the angle sensor is on the steering output shaft (20), which equates to the rotation shaft of the primary reference, Huang].

    PNG
    media_image4.png
    443
    481
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the resistance adjusting device of Huang with the inclusion of the magnetic frame apparatus and its connection to the base structure of Wu, as well as the inclusion of the potentiometer and voltage output of Su. One of ordinary skill in the art would have been motivated to include the magnetic frame apparatus and its connection to the base structure of Wu as it is suitable to teach the function of the primary reference since it displays the magnetic element that would be matched to the resistance adjusting device of Huang [Huang: 0013]. Additionally, one of ordinary skill in the art would have been motivated to include the potentiometer and output voltage of Su for the benefit of being able to receive a voltage signal to precisely control the steering output speed and position [Su: 0030].

Regarding claim 2, Huang, Wu, and Su further teach the electromagnetically controlled wheel resistance adjusting device with respect to the modifications of claim 1, further comprising a mounting piece (Wu: 2-3: swinging arm) and a supporting member (Huang: 11: shell/housing, which encompasses 111: mounting plate); wherein,
the magnetic tile (Wu: 2-1) is fastened and connected to the mounting piece (Wu: 2-3) [Wu: 0011, lines 7-12]; and
the mounting piece is rotatably connected to the supporting member through a first hinge [Wu: 0011, lines 9-13- wherein one end of the magnetic pole frame (2-1), which is connected to the swinging arm (2-3), is movably connected to an adjusting base (1) at one end, and the swinging arm connects via a spring and elastic connection to the adjusting base; wherein the adjusting base of Wu equates to the shell/housing of Huang as the supporting member; and wherein the movable connection between the magnetic pole frame and swinging arm to the adjusting base would be known to one of ordinary skill in the art that a hinge is a common movable connection].

Regarding claim 4, Huang, Wu, and Su further teach the electromagnetically controlled wheel resistance adjusting device with respect to the modifications of claim 2, further comprising a wire rope (Huang: 3) [Huang: 0025]; wherein
a first end of the wire rope is fixedly connected to the output gear [Huang: 0025, lines 8-11- wherein one end is connected to the winding roll (2), which is an intervening component that connects with the rotating shaft (6) and the wheel gear (60)], and a second end of the wire rope is connected to the mounting piece [Huang: 0025, lines 5-8- wherein one end is connected to the magnetic element, which would be the mounting piece and magnetic tile (2) of Wu]; the motor drives the mounting piece to rotate around a fixed shaft of the first hinge through the output gear and the wire rope to drive the magnetic tile to rotate [Huang: 0026, lines 1-7]; and
the wire rope is wound around the output gear with a rotation of the output gear [Huang: 0026, lines 1-7].

Regarding claim 5, Huang, Wu, and Su further teach the electromagnetically controlled wheel resistance adjusting device with respect to the modifications of claim 1, wherein the potentiometer (Su: 8) rotates with the output gear (Su: 20 which equates to the wheel gear (60) of Huang), and the output voltage of the potentiometer and the rotation angle of the output gear have a one-to-one correspondence [Su: 0030- wherein the angle sensor (8) is driven by the rotation of the output shaft (20), and the angle sensor outputs a voltage signal]; and
the output gear (Huang: 60, which equates to the output shaft (20) of Su) rotates to drive the magnetic tile (Wu: 2) to rotate [Huang: 0013], and the rotation angle of the output gear and the rotation angle of the magnetic tile have a one-to-one correspondence [Huang: 0026], and the output voltage of the potentiometer and the rotation angle of the magnetic tile have a one-to-one correspondence [Su: 0030- wherein the potentiometer (8) outputs a voltage signal to the control circuit board, and detects the rotating position of the feedback steering engine output shaft (20), which equates to the output gear (6) of Huang; Huang: 0026- wherein the output gear correlates to the corresponding angle of the magnetic element].

Regarding claim 6, Huang, Wu, and Su further teach the electromagnetically controlled wheel resistance adjusting device with respect to the modifications of claim 1,  further comprising a worm rod (Huang: 52), a worm gear (Huang: see annotated Huang figure above in claim 1- ‘worm gear’), a first gear (Huang: 51: plurality of gears, see annotated Huang figure above in claim 1- ‘first gear’), and a second gear (Huang: 51: plurality of gears, see annotated Huang figure above in claim 1- ‘second gear’); wherein,
an output shaft of the motor (Huang: 52) is fastened and connected to the worm rod (Huang: 52) [Huang: 0012, line 2];
the worm rod (Huang: 52) drives the worm gear (Huang: ‘worm gear’), and the worm rod is movably connected to the worm gear to form a transmission pair of the worm gear and the worm rod (Huang: 5, transmission assembly) [Huang: 0012, lines 2-4];
the worm gear (Huang: ‘worm gear’) drives the first gear (Huang: ‘first gear’), and the worm gear is movably connected to the first gear to form a first gear transmission pair [Huang: 0028];
the first gear (Huang: ‘first gear’) drives the second gear (Huang: ‘second gear’), and the first gear is movably connected to the second gear to form a second gear transmission pair (Huang: see annotated figure of claim 1- wherein the first gear and second gear are movably connected via an intervening gear, ‘mid gear’, so that the movement of the first gear still impacts the movement of the second gear) [Huang: 0028];
the second gear (Huang: ‘second gear’) drives the output gear (Huang: 60), and the second gear is movably connected to the output gear to form a third transmission pair [Huang: 0028]; and
the motor (Huang: 4) drives the output gear (Huang: 6) to rotate through the worm rod, the worm gear, the first gear, and the second gear (Huang: 5, transmission assembly) [Huang: 0028].

Regarding claim 7, Huang, Wu, and Su further teach the electromagnetically controlled wheel resistance adjusting device with respect to the modifications of claim 1, wherein,
the motor (Huang: 4) is electrically connected to the circuit board (Huang: 7) through a first wire [Huang: 0033]; and
the potentiometer (Su: 8) is electrically connected to the circuit board through a second wire [Su: 0011 & 0029- wherein the output shaft (6) of Su equates to the wheel gear (60) of Huang, and the control circuit board (9) of Su equates to the circuit board (7) of Huang; and the electrical connection would easily be seen by one of ordinary skill in the art to be a wire]. 

Regarding claim 8, Huang, Wu, and Su further teach the electromagnetically controlled wheel resistance adjusting device with respect to the modifications of claim 2, wherein,
the motor (Huang: 4) and the circuit board (Huang: 7) are arranged on the supporting member (Huang: 11: shell/housing, which encompasses 111: mounting plate), and the motor and the circuit board are fastened and connected to the supporting member [Huang: 0029- wherein the mounting plate is part of the first mounting area which contains the pivot shaft (6), which is in a sleeve with the wheel gear (60); 0033- wherein the circuit board (7) and the motor (4) are comprised in the shell, preferably the first mounting region which encapsulates the mounting plate],
a worm gear (Huang: ‘worm gear’), a first gear (Huang: ‘first gear’), a second gear (Huang: ‘second gear’), and the output gear (Huang: 6) are arranged on the supporting member [Huang: 0029- wherein the mounting plate is part of the first mounting area which contains the transmission assembly], and the worm gear, the first gear, the second gear, and the output gear are movably connected to the supporting member (Huang: wherein the plurality of gears are seen to have a rod that they are set in to enable rotation) [Huang: 0028- wherein the plurality of gears are mounted in the containing space and are inadvertently fixed to the rotating shaft (worm rod) of the motor].

Regarding claim 9, Huang, Wu, and Su further teach the electromagnetically controlled wheel resistance adjusting device with respect to the modifications of claim 2, wherein, 
the mounting piece has an arc shape (Wu: 2), and a shape and a size of the mounting piece are matched with a shape and a size of a resistance wheel (Wu: annotated figure of Wu below- ‘resistance wheel’) [Huang: abstract- wherein the driving resistance device is to adjust the magnet matched so as to adjust the resistance of the friction wheel; wherein Huang below in annotated figure 5 displays an arc shaped resistance adjusting device and a wheel housing matched to it, and Wu displays the inner workings comprising the curved magnetic tile and mounting apparatus (2) that would interact with the resistance wheel as described by Huang, providing visual to pieces of the device that Huang had been silent to].

    PNG
    media_image5.png
    391
    345
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    469
    567
    media_image6.png
    Greyscale

Regarding claim 10, Huang, Wu, and Su further teach the electromagnetically controlled wheel resistance adjusting device with respect to the modifications of claim 6, wherein,
the motor (Huang: 4) and the circuit board (Huang: 7) are arranged on the supporting member (Huang: 11: shell/housing, which encompasses 111: mounting plate), and the motor and the circuit board are fastened and connected to the supporting member [Huang: 0029- wherein the mounting plate is part of the first mounting area which contains the pivot shaft (6), which is in a sleeve with the wheel gear (60); 0033- wherein the circuit board (7) and the motor (4) are comprised in the shell, preferably the first mounting region which encapsulates the mounting plate],
the worm gear (Huang: ‘worm gear’), the first gear (Huang: ‘first gear’), the second gear (Huang: ‘second gear’), and the output gear (Huang: 6) are arranged on the supporting member [Huang: 0029- wherein the mounting plate is part of the first mounting area which contains the transmission assembly], and the worm gear, the first gear, the second gear, and the output gear are movably connected to the supporting member (Huang: wherein the plurality of gears are seen to have a rod that they are set in to enable rotation) [Huang: 0028- wherein the plurality of gears are mounted in the containing space and are inadvertently fixed to the rotating shaft (worm rod) of the motor]

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, Huang, Wu, and Su further teach the electromagnetically controlled wheel resistance adjusting device of claim 2, further comprising the output gear (Huang: 60); the mounting piece (Wu: 2-3); and the motor drives the mounting piece to rotate around a fixed shaft of the first hinge through the output gear as a result of the magnetic tile rotating [Huang: 0028; 0029].
However, Huang, Wu, and Su do not teach a connecting rod; wherein that connecting rod is movably and eccentrically connected to the output gear on one end, and the mounting piece through a hinge connection on the opposite end, which as a result drives the magnetic tile to rotate. They also do not teach the output gear and the connecting rod being movably connected by a third hinge, which is deviated from the rotation shaft of the output gear.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang et al. (US 2019/0262651 A1) teaches a flywheel including various pivots and a screw and motor system to initiate rotation to push the magnetic element towards a resistance wheel.
Radow et al. (US 2011/0118086 A1) teaches a flywheel including a magnetic encoder and other force resistive elements.
Hoang (US 2019/0126099 A1) teaches a flywheel including a motor, motor encoder, and a plurality of magnets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA K CONWAY whose telephone number is (571)272-9977. The examiner can normally be reached 9am-6pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.C./Examiner, Art Unit 3784             

/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784